RESCRIPT
SWEENEY, J.
Heard on petition of Mrs. Patón for an absolute divorce on the grounds of neglect to provide and of extreme cruelty, and praying for alimony and the custody of their two children; and on gross petition of Mr. Patou for absolute divorce on the ground of extreme cruelty, and .praying the cutsody of their two children.
The case was heard early in July but on account of the delicate condition of the petitioner at that time the decision of the Court was withheld.
The grounds alleged in both petitions were sharply contested by both parties and. many witnesses gave their testimony. The testimony is conflicting on the essential grounds, but the Court has carefully considered all of the evidence in the case, and in its judgment the fair preponderance of the evidence proves that the respondent has neglected to provide sufficient necessaries for the subsistence of the petitioner for more than one year next before the filing of the petition for divorce, and also that his conduct and treatment of her, in her physical condition, has been such as to amount to extreme cruelty, and that he has not proven by a fair preponderance of the evidence that she has been guilty of extreme cruelty to him.
The Court.- has carefully considered -the matter of the custody of .the two children mentioned in the petition, and in its judgment the petitioner is entitled to have the custody of their son George and the respondent is entitled to have the custody of their daughter Mary until the further order of the Court, with the privilege to each parent to see the other child at reasonable times until the further order .of .the Court. . .
The Court orders the respondent, to pay to the petitioner for the support of herself and said child George, the sum of $9.00 each week until the further order of the Court.
■ A decree may be entered in accordance with the terms of this rescript.